Name: 2003/881/EC: Commission Decision of 11 December 2003 concerning the animal health and certification conditions for imports of bees (Apis mellifera and Bombus spp.) from certain third countries and repealing Decision 2000/462/EC (Text with EEA relevance) (notified under document number C(2003) 4623)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  international trade;  agricultural activity;  cooperation policy;  trade;  health
 Date Published: 2003-12-17

 Avis juridique important|32003D08812003/881/EC: Commission Decision of 11 December 2003 concerning the animal health and certification conditions for imports of bees (Apis mellifera and Bombus spp.) from certain third countries and repealing Decision 2000/462/EC (Text with EEA relevance) (notified under document number C(2003) 4623) Official Journal L 328 , 17/12/2003 P. 0026 - 0031Commission Decisionof 11 December 2003concerning the animal health and certification conditions for imports of bees (Apis mellifera and Bombus spp.) from certain third countries and repealing Decision 2000/462/EC(notified under document number C(2003) 4623)(Text with EEA relevance)(2003/881/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC(1), and in particular Article 17(2)(b), the first indent of Article 18(1) and Article 19(b) thereof,Whereas:(1) Commission Decision 2000/462/EC of 12 July 2000 concerning the health certification for imports of bees/hives, queens and their attendants from third countries(2) lays down the health certification conditions for such imports from third countries, as required by Directive 92/65/EEC.(2) The small hive beetle (Aethina tumida) is an exotic pest affecting honey bees that has spread from various African countries to a number of other third countries, thereby creating serious problems for the apiculture industry. An effective and safe treatment against this pest is at present not available. If introduced, the small hive beetle poses a risk to the sustainability of the apiculture industry in the Community, and hence to agriculture and the environment, owing to the resultant disruption of pollination.(3) The small hive beetle is not yet listed in the list of diseases maintained by the International Office of Epizootic Diseases (OIE). For this reason the extent of infestation in third countries is not known.(4) The Tropilaelaps mite (Tropilaelaps spp.) is an exotic pest of honey bees which is spreading in various third countries, thereby creating serious problems for the apiculture industry. If introduced, it could also have similar severe consequences for the sustainability of the apiculture industry in the Community.(5) Pursuant to Regulation (EC) No 1398/2003, the presence of the small hive beetle and the Tropilaelaps mite in the Community is subject to compulsory notification through their listing under Directive 92/65/EEC. At present there have been no reports that either has been found in the Community.(6) Apart from making the presence of these pests notifiable within the Community, it is therefore necessary to lay down additional requirements for the importation of bees from certain third countries to limit the risk of introducing the small hive beetle and the Tropilaelaps mite into the Community, in the interest of protecting the Community's status as regards apiculture health.(7) Only queen bees accompanied by a small number of attendants in single queen bee cages can be easily checked for infestation with the small hive beetle and Tropilaelaps mite, and therefore imports of bees should in principle be limited to such consignments.(8) However, there is no evidence that the Tropilaelaps mite can infest colonies of bumble bees (Bombus spp.). In addition, the small hive beetle has only been shown to infest bumble bee colonies under experimental conditions, and there is no documented evidence that the small hive beetle is able to infest bumble bee colonies in the natural environment. Also, small colonies of bumble bees bred and reared under environmentally controlled conditions may be traded for the horticultural industry in particular, while the importation of queen bumble bees from the wild may also remain necessary for breeding purposes. In view of this, the importation of bumble bees (Bombus spp.) should be authorised also for small consignments bred and reared solely under environmentally controlled conditions within recognised establishments and which can be assured to be free of the small hive beetle.(9) In the interest of the clarity of Community legislation, and to ensure further harmonisation of Community animal health requirements upon importation, Decision 2000/462/EC should therefore be repealed and replaced by the provisions of this Decision restricting the authorisation of imports to queen bees (Apis mellifera) and queen bumble bees (Bombus spp.) with a small number of attendants, or to small colonies of bumble bees (Bombus spp.) bred under environmentally controlled conditions within recognised establishments.(10) Council Directive 96/93/EC of 17 December 1996 on the certification of animals and animal products(3) lays down standards of certification which are necessary for valid certification and to prevent fraud; it is appropriate to ensure that the rules and principles applied by third country certifying officers provide guarantees which are at least equivalent to those laid down in this Directive and therefore only those countries listed in Part I of the Annex to Council Decision 79/542/EEC(4) should be authorised for importation of bees into the Community.(11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 11. Member States shall authorise the importation of bees (Apis mellifera and Bombus spp.) as foreseen by Directive 92/65/EEC provided the following requirements are complied with:- they come from third countries or parts thereof listed in part 1 of the Annex to Decision 79/542/EEC and,- they are accompanied by a health certificate in accordance with the specimen set out in Annex I and comply with the guarantees laid down in this specimen,- the consignments are limited to a maximum of 20 accompanying attendants to one queen bee in one single queen bee cage.2. At the designated destination, where the hives shall be put under official control, the queens shall be transferred to new cages before being introduced to local colonies.3. The cages, attendants, and other material that accompanied the queens from the third country of origin shall be sent to a laboratory for examination for the presence of the small hive beetle, their eggs or larvae and signs of the Tropilaelaps mite. After laboratory examination, all material shall be destroyed.Article 2By derogation from Article 1(1), second and third indents, Member States shall also authorise the imports of consignments of bumble bees (Bombus spp.) limited to a single colony containing a maximum of 200 adult bumble bees per container, which are accompanied by a health certificate in accordance with the specimen set out in Annex II and complying with the guarantees laid down in this specimen. In this case, and by derogation from Article 1(2) and (3), it shall be sufficient that the container and all material that accompanied the bumble bees from the third country of origin be destroyed either during or immediately at the end of the lifespan of the colony.Article 3Decision 2000/462/EC is repealed.Article 4This Decision shall apply from 27 December 2003.Article 5This Decision is addressed to the Member States.Done at Brussels, 11 December 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 14.9.1992, p. 54, as last amended by Commission Regulation (EC) No 1398/2003 (OJ L 98, 6.8.2003, p. 3).(2) OJ L 183, 12.7.2000, p. 18.(3) OJ L 13, 16.1.1997, p. 28.(4) OJ L 146, 14.6.1979, p. 15.ANNEX I>PIC FILE= "L_2003328EN.002802.TIF">>PIC FILE= "L_2003328EN.002901.TIF">ANNEX II>PIC FILE= "L_2003328EN.003002.TIF">>PIC FILE= "L_2003328EN.003101.TIF">